Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received January 4, 2021. Claims 1, 9 and 12 have been amended. Therefore, claims 1-2, 6, 8-10 and 12-17 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the Claim Objections set forth in the previous office action dated June 23, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the Applicants specification only teaches “replacing” in paragraph 25, wherein the EPP server determines the prescription is not to be replaced. As written in the amended limitations, the original claims and/or specification do not teach the “new prescription to replace the initial prescription that is not to be dispensed.” Examiner interprets a second prescription has been sent using same methods as first for a refill and/or completely different prescription drug. Appropriate clarification and correction is required.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 6, 8-10 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 9, 17 and 26 are directed to securely submitting a patient prescription to a pharmacy. The claim(s) recite(s) receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification including a patient identifier; retrieving information on drug and pharmacy options relating to the initial prescribed drug, the drug options include a drug option not identified by the prescription; determining, a mobile device identifier associated with the patient identifier, the mobile device identifier identifying a patient mobile device; transmitting to the patient an alert including information on the drug and pharmacy options relating to the initial prescribed drug; receiving, during the office visit, a second notification of a new prescription prescribed by the prescriber for the patient, the new prescription specifying a new prescribed drug; retrieving information on pharmacy options relating to the new prescribed drug, transmitting to the patient during the office visit pharmacy options relating to the new prescribed drug, each pharmacy option identifying a pharmacy and pricing information relating to the new prescribed drug; receiving from the patient a selection of a pharmacy option.
The limitations of receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification including a patient identifier; retrieving information on drug and pharmacy options relating to the initial prescribed drug, the drug options include a drug option not identified by the prescription; determining, a mobile device identifier associated with the patient identifier, the mobile 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “database, mobile device/computing system and a CRM” to perform all of the receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification including a patient identifier; retrieving information on drug and pharmacy options relating to the initial prescribed drug, the drug options include a drug option not identified by the prescription; 
Claim 1 has additional limitations (i.e., database and mobile device/computing system). Claim 9 has additional limitations (i.e., database, mobile device/computing system and a CRM). Looking to the specification, these components are described at a high level of generality (¶ 23; The computing systems may include desktop computers, laptops, tablets, e-readers, personal digital assistants, smartphones, gaming devices, servers, and so on). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in 
Dependent claims 2, 6, 8, 10 and 12-17 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-2, 6, 8-10 and 12-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remme et al. Pub. No.: US 2019/0163876 in view of Brock-Fisher Pub. No.: US 2005/0086081 further in view of Berzansky et al. Pub. No.: US 20090012813 A1.

As per claim 1, Remme et al. teaches a method performed by a computing system for providing to a patient a user experience during an office visit with a prescriber for securely submitting a prescription to a pharmacy, the method comprising (see Remme et al. paragraph 242; functionality can be 
--receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient, the initial prescription specifying an initial prescribed drug for the patient, the first notification including a patient identifier (see Remme et al. paragraph 90; When the application user travels to the kiosk, as selected using the application, to pick up the order of new and/or refilled prescriptions, the application can be prompted to render a machine readable symbol such as is shown in reference numeral 3500a in FIG. 35 (e.g., QR code).  The symbol can be rendered upon activation of one or more icon such as are shown at the bottom of the screen show in reference numeral 3500b in FIG. 35……the symbol can embed various information including, but not limited to, an order identifier and a patient identifier); 
--sending the scrubbed initial prescription to pharmacies (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug); and
--receiving from pharmacies information on drug and pharmacy options relating to the initial prescribed drug, the drug options include a drug option not identified by the prescription (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the 
--determining, using a member database, a mobile device identifier associated with the patient identifier, the mobile device identifier identifying a patient mobile device (see Remme et al. paragraph 45; Referring now to FIG. 9 and in further reference to FIG. 1 as described above, a method 900 has a step 902 at which one client 102, as the personal computation device of a patient, which device may be mobile device, transmits a request to the RPh Kiosk Control Platform 106 to download: (i) the Patient Device App 102(x) for installation; and (ii) a Globally Unique Identifier (GUID) specific to the installed Patient Device App 102(x).  The GUID served to the corresponding client 102(x) can be maintained in a Net Accessible Database 114(j) so as to be accessed, retrieved and specifically assigned to App 102(x) by the RPh Kiosk Control Platform 106); 
--transmitting to the patient mobile device during the office visit, an alert including information on the drug and pharmacy options relating to the initial prescribed drug, the transmitting being performed in response to receiving the first notification and prior to receiving a communication from the mobile device during the office visit (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug);

--retrieving information on pharmacy options relating to the new prescribed drug, transmitting to the patient mobile device during the office visit pharmacy options relating to the new prescribed drug (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier);
--each pharmacy option identifying a pharmacy and pricing information relating to the new prescribed drug (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. identifying a pharmacy), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier);
e.g. a selection of a pharmacy option), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier).
Remme et al. fails to teach:
--after receiving the first notification, scrubbing the initial prescription to ensure compliance with governmental requirements;
--the first notification provided in response to a prescription intermediary receiving the initial prescription electronically from the prescriber during the office visit.
Brock-Fisher teaches a method for delivery of a prescribed drug to a patient, comprising the steps of: entering data for at least one of a new, renewal, and modified drug prescription for the patient by a drug prescriber; obtaining authorization for the drug prescription from a drug insurer by one of the drug prescriber, a clearinghouse, and a current drug provider;  filling the authorized drug prescription with a prescribed drug by the current drug provider;  and delivering the prescribed drug to the patient by the current drug provider (see Brock-Fisher paragraphs 26, 28, 31 and 109).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Brock-Fisher within the systems/methods as taught by reference Remme et al. with the motivation of providing an electronic end-to-end networked functionality for the prescribing, authenticating, and dispensing of drug prescriptions, thereby eliminating error by hand-carried prescriptions by the patient/caregiver with all the attendant opportunities for loss and misinterpretation (see Brock-Fisher paragraph 26).
Remme et al. and Brock-Fisher fail to teach:
--after receiving the first notification, scrubbing the initial prescription to ensure compliance with governmental requirements.

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Berzansky et al. with the systems/methods as taught by references Remme et al., Brock-Fisher and Berzansky et al. with the motivation of providing systems and methods of managing medical information for medical service providers, thereby allowing personnel to manage and track workflow operations, evaluate profitability, and maintain records in an integrated and streamlined manner (see Berzansky et al. paragraph 5).

As per claim 2, Remme et al., Brock-Fisher and Berzansky et al. teach a method of claim 1 wherein the drug options are in accordance with a prescription benefit plan through which the patient has prescription coverage (see Remme et al. paragraphs 8 and 59).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Remme et al., Brock-Fisher and Berzansky et al. teach a method of claim 1 wherein a pharmacy option identifies pricing information and an incentive provided by the pharmacy identified by the pharmacy option (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription is to be picked up (e.g. retrieved pharmacy option/incentive information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new 
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Remme et al., Brock-Fisher and Berzansky et al. teach a method of claim 1 wherein the receiving of the notification and the directing are performed in real-time so that the patient can discuss the drug options and pharmacy options with the prescriber when the prescription is prescribed by the prescriber (see Remme et al. paragraphs 8, 59 and 90).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, the claim is directed to a system. Claim 9 recites the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Remme et al., Brock-Fisher and Berzansky et al.. Claim(s) 9 is therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 9 wherein the instructions further control the computing system to access information relating to a prescription benefit plan through which the patient has prescription coverage (see Remme et al. paragraph 8, 33 and 109). 
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 13, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 12 wherein the information on a pharmacy identifies an incentive provided by the pharmacy (see Remme et al. paragraph 59; the patient can select from among various places where the new prescription e.g. retrieved pharmacy option/incentive information), such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available.  The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost (e.g. pricing information) of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier,….an option to request that the prescription be filled by a generic of unpatented drug as opposed to a `dispense-as-written` or patented drug).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 14, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 12 wherein the computer-executable instructions control the computing to retrieve information from a pharmacy benefit manager (see Remme et al. paragraph 33).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 15, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 14 wherein the computer-executable instructions control the computing to verify patient eligibility and pricing with the pharmacy benefit manager (see Remme et al. paragraph 242; system functionality can be implemented by computer program instructions that, when executed by a processor, create means for implementing the functional steps.  The instructions may be included in non-transitory computer readable medium that can be loaded onto a general-purpose computer, a special purpose computer, or other programmable apparatus).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.


The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Remme et al., Brock-Fisher and Berzansky et al. teach a computing system of claim 16 wherein the computing system is associated with a pharmacy that is registered with the intermediary service (see paragraphs 26, 28, 31 and 109; According to one aspect of the invention, an electronic network provides end-to-end networked functionality for the prescribing, authenticating, and dispensing of drug prescriptions.  An embodiment of the system includes some at least one of the following elements: An optional intermediary clearinghouse computer subsystem which is responsible for authenticating requests as having come from a certified, licensed, or otherwise qualified source, authorizing the drug prescription by an insurer (if the patient is insured) and redirecting the prescriptions electronically to a specified drug provider subsystem or other drug provider (pharmacy, etc.) that is also authenticated as a certified, licensed, or otherwise qualified provider).
The obviousness of combining the teachings of Remme et al., Brock-Fisher and Berzansky et al. are discussed in the rejection of claim 1, and incorporated herein.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remme et al., Brock-Fisher and Berzansky et al.  as applied to claims 1-2, 6, 8-9 and 12-17 above, and further in view of Belt et al. Pub. No.: US 2016/0117471.


Belt et al. the present system may use the blockchain to record the lifecycle of events related to medication lifecycle management, including but not limited to a prescription being written, prescription being dispensed, picked up by a customer, not picked up in a certain amount of time, a prescription recently picked up and an external event occurring such as vital signs/heart rate increasing, a person found unconscious by paramedics or arrives at a hospital emergency room, and they have recently picked up a prescription (see Belt et al. paragraph 87).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Belt et al. within the systems/methods as taught by reference Remme et al., Brock-Fisher and Berzansky et al. with the motivation of providing a method for tracking the time-to-fill event between when a prescription is prescribed to a patient and when it is filled at the dispenser/pharmacy/compounder and in turn informing the prescriber, thereby closing the loop (see Belt et al. paragraph 11).

Response to Arguments
Applicant’s arguments filed January 4, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Applicant’s claims are directed to a practical application that incorporates several improvements on the way in which prescription information is provided to a patient. One improvement is that drug and pharmacy options (e.g., alternative drugs) are provided to the patient in real-time “during the office visit” in which an initial prescription is prescribed. The prescription information is provided in real-time during the office visit “so that the patient can ask the prescriber questions about the alternative drugs and that the most appropriate prescription can be sent to a pharmacy.” (Specification, ^ 0009.) With conventional techniques, a patient may not find out about pharmacy options (e.g., cheaper alternative drugs) until well after an office visit when the patient visits a pharmacy to pick up the 
(2) Claim 1 recites “receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient” and Claim 1 (and similarly claim 9) recites that “transmitting, to the patient mobile device during the office visit,…Applicant argues the receiving and transmission of data in prior art does not perform these functions in a specified time period.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in 
In response to argument (2), Examiner respectfully disagrees. Examiner notes that Remme et al. and Brock-Fisher may not explicitly teach ““receiving during the office visit a first notification of an initial prescription prescribed by the prescriber for the patient” and “transmitting, to the patient mobile device during the office visit,….” However, it would have been obvious to tailor the receipt of the prescription data to fit the need of the user. If the applicant decides to use a specific time period when data is transmitted (i.e. received or sent), the transmission time of the prescription data does not change the operational ability of the method/system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20140330577 A1 to Herman et al.; In exemplary embodiments, a method for effecting a post-treatment compliance for a medical patient is provided.  The method may be performed by a system that includes: a memory operable to retain a series of instructions; and a processor operable to retrieve and execute the instructions to perform a series of steps.
Pub. No.: US 20170091416 A1 to Mink et al.; A method, apparatus and computer program product are therefore provided to overcome various barriers in the initial, first fill of a prescription for a patient.  According to an example embodiment, a pharmaceutical prescription integration system may be provided.  The system of various embodiments may include a dispensing pharmacy apparatus configured to receive prescription information from a care professional.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626    


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626